The Town Law, section 130, subdivision 6 (now subd. 7), confers upon a town board a limited authority to restrict parking on the streets of the town. An ordinance enacted in conformity with the authority so conferred is not "inconsistent with law" because such authority had previously been expressly withheld from town boards by section 54 of the Vehicle and Traffic Law.
The judgment should be affirmed.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment affirmed. *Page 469